The Chancellor.
' As no appeal has been actually entered, the complainants are not entitled to the usual costs on the affirmance of an order. But having been improperly brought here, the defendant must pay them the costs of appearing to oppose the hearing on the appeal. The chancellor has jurisdiction to award such costs, although there is no general jurisdiction in relation to the cause,-which is not regularly before him. ( The People ex rel. Mallard, v. The Judges of Madison County. 7 Cowen, 423. )